Proceeding pursuant to Executive Law § 298 to review an order of the New York State Division of Human Rights, dated November 29, 1985, which dismissed the petitioner’s complaint charging an unlawful discriminatory practice relating to employment based upon sex, after an investigation and upon a finding of no probable cause. By order of the Supreme Court, Dutchess County (Beisner, J.), dated March 17, 1986, the proceeding was transferred for disposition to this court.
Ordered that on the court’s own motion, the proceeding is transferred for disposition to the Supreme Court, Dutchess County (see, L 1985, ch 340, § 2). Brown, J. P., Weinstein, Rubin and Kooper, JJ., concur.